Title: Peter Amiel: Oath of Allegiance to the United States, 23 June 1778
From: Amiel, Peter,Adams, John
To: 


     
      23 June 1778
     
     I, Peter Amiel, do acknowledge the thirteen United States of America, namely New Hampshire, Massachusetts-Bay, Rhode Island, Connecticutt, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, to be free independant, and Sovereign States, and declare, that the People thereof owe no Allegiance or Obedience to George the Third King of Great Britain; and I renounce refuse and abjure any Allegiance, or Obedience to him. And I do Swear, that I will, to the Utmost of my Power Support, maintain and defend, the Said united States against the Said King and his Heirs and Successors and his and their Abettors, Assistants and Adherents, and will Serve the Said United States, in the office of Commander of the armed sloop the Alliance which I now hold, and in any other Office which I may hereafter hold, by their Appointment, or under their Authority, with Fidelity and Honour, and according to the best of my Skill and Understanding. So help me God.
     
      Peter Amiel
      Test William MooreJoy CastleJohn Adams
      Subscribed 23 June 1778
     
     
      Sworn before us at Passi this 23d day of June 1778
     
     Arthur Lee
     John Adams
    